Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2021

                                     No. 04-21-00311-CV

    IN THE INTEREST OF T.A.G., J.I.R.G., C.M.R.A., AND G.A. JR., minor children,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01608
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s pro se brief was originally due on November 17, 2021, and
appellant filed a motion requesting an extension of time until November 19, 2021.

       After consideration, we GRANT the motion and ORDER appellant to file her pro se
brief by November 19, 2021. Appellant is advised that further extensions of time will be
disfavored.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court